Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on February 18, 2022. Claims 1-9 and 11-20 are pending in the application and are being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are maintained and modified as necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0327874) in view of Deamer (US 2002/0137089) and in further view of Davis et al. (US 2014/0034497) as evidence by .

Regarding claims 1 and 4, Liu teaches a method for detecting a charged analyte (method and system involving the enhanced detection of charges of biomolecules traversing a channel situated adjacent a sense electrode and between biasing electrodes, abstract, para. [0007], Fig. 4), comprising: 
(a) providing a fluidic chamber comprising electrically opposing portions and a membrane between the electrically opposing portions (biosensor 400 with reservoirs 412, Fig. 4, para. [0037], bias electrodes as part of the multi-electrode configuration at opposite ends of the channel 410, para. [0007], [0037], substrate 415 as membrane, para. [0037], [0049]), wherein one of the electrically opposing portions includes an electrolyte, wherein the membrane comprises a pore suitable for (i) flow of the electrolyte between the electrically opposing portions of the fluidic chamber, and (ii) flow of at least one charged analyte into the pore (electrolyte solution to fill the reservoirs and channels and therefore are both in contact and have electrolyte, para. [0031], nanopore channel 410 runs along side the buried electrodes and therefore electrically between them, paras. [0007], [0037], [0038], Fig. 4);
(b) applying an electric field to direct the electrolyte through the pore and direct the at least one charged analyte into the pore (via biasing electrodes, paras. [0031], [0038], analytes being subject to the applied voltage, para. [0023], analyte and electrolyte combines, para. [ 0021]); and
(c) measuring a signal indicative of a charge or change in charge of the at least one charged analyte upon the at least one charged analyte being directed into the pore (sense electrode, multiplexing signals from the sense electrodes are used to enhance the signal level and extract information on the travelling speed of the analytes, image charges are induced in the electrode by field effect which leads to discernment of the modulated signal in the read-out circuits, Fig. 4, paras. [0023], [0024], [0030], claim 1), 
wherein the membrane is a solid state membrane (dielectric membrane, para. [0047], using a foundry CMOS technology for the membrane substrate, the pore can be formed through a complex stack of metal and dielectric layers, para. [0049]).
Liu is silent with respect to the electric field strength and therefore fails to teach wherein the electric field has a strength of at least 105 volts per meter.
Deamer teaches translocation or movement of nucleic acids through a nanopore by applying an electric field to the sample and across the nanopore wherein a typical electrical field applied is 50,000 to 500,000 volts/cm (5*10^6 V/m to 5*10^7 V/m) (para. [0025]). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use an electric field of 5*10^6 V/m to 5*10^7 V/m as taught by Deamer for the method of Liu because such an electric field was recognized as being useful for DNA translocation.
Liu fails to teach the at least one charged analyte tethered in proximity to the pore and the at least one charged analyte is tethered via the covalent bond to an exterior surface of the solid state membrane(claim 1) or the at least one charged analyte is tethered concurrently with directing the at least one charged analyte into the pore (claim 4). However, Davis teaches systems and methods for sequencing nucleic acid molecules (abstract) using a nanopore in solid state or biological membranes (para. [0080]) wherein the at least one charge analyte is tethered in proximity to the pore via a covalent bond and the at least one analyte is tethered via the covalent bond to an exterior surface of the solid state membrane (the nucleic acid molecule 502 is anchored directly to the membrane. The membrane can be modified or derivatized to form covalent or non-covalent bonds with the nucleic acid molecule, para. [0170], Fig. 5) and the at least one charged target is tethered concurrently with the pulling of the at least one charged analyte into the pore (Fig. 5, paras. [0220]-[0222], [0017]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method and system of Liu to include where at least one charged analyte tethered in proximity to the pore and the at least one charged analyte is tethered via the covalent bond to an exterior surface of the solid state membrane(claim 1) or the at least one charged analyte is tethered concurrently with directing the at least one charged analyte into the pore as taught by Davis with a reasonable expectation of success of preventing the nucleic acid molecule from threading completely through the nanopore and thereby increasing the incidence of capture events (Davis, para. [0017]). 
It is the examiner’s position that Modified Liu teaches wherein the membrane and a wall of the pore are surrounded by an electrical double layer (EDL) since an EDL would be inherently present. Liu teaches the membrane and wall of the pore are surrounded by electrolyte. The electrical double layer consists of the accumulation of species at the interface of a material with a liquid solution. A diffuse layer of the EDL can be characterized by the Debye length. Liu teaches an electrolyte solution is introduced to fill the channel via (delivery) reservoir 112a and fluidic interface 114a, a voltage bias circuit controls the biasing electrodes 124a-b (placed in the solutions in each of the reservoirs), and the analytes are introduced in one of the chambers and are subjected to an electric field ensuing from the voltage being applied between (or across) the two biasing electrodes. The biomolecules travel across the channel to the other side of the channel by electrophoresis (para. [0023]). Liu teaches When an electrical bias is applied to introduce electro-diffusion flow, the screening behavior is qualitatively different: the potential change becomes long-range and appreciable (.about. mV range) even inside the dielectric membrane (para. [0047]). 
Modified Liu teaches wherein the electric field de-screens the EDL since Liu teaches when an electrical bias is applied to introduce electro-diffusion flow, the screening behavior is qualitatively different: the potential change becomes long-range and appreciable (.about. mV range) even inside the dielectric membrane. Such a dramatic suppression of the electrostatic screening is attributed to the current flow in the radial direction (para. [0047]). Deamer teaches use an electric field of 5*10^6 V/m to 5*10^7 V/m (para. [0025]).

Regarding claim 2, Liu teaches in response to the electric field applied in (b), the at least one charged analyte is directed to a position in proximity to a periphery of the pore (Fig. 4, paras. [0023], [0047], biomolecules go through pore)..

Regarding claim 3, Liu teaches wherein the pore is formed in the solid state membrane (Fig. 4, nanopore channel 410 shown in membrane, para. [0049])..

Regarding claim 5, Modified Liu teaches wherein the electrically opposing portions include a first portion and a second portion separated by the membrane, which electrically opposing portions interact with the at least one charged analyte to tether the at least one charged analyte in proximity to the pore (Liu, Fig. 4, para. [0037], [0049], showing reservoirs 412 and substrate 415, Davis, the nucleic acid molecule 502 is anchored directly to the membrane. The membrane can be modified or derivatized to form covalent or non-covalent bonds with the nucleic acid molecule, para. [0170], [0017], Fig. 5)).

Regarding claim 6, Liu teaches wherein the signal is measured using a sensing electrode that is located at a distance of at least 2-times a Debye length associated with the at least one charged analyte (within a few Debye lengths meets at least 2 times, paras. [0032], [0073]).

Regarding claim 7, Liu teaches wherein the signal is measured using a sensing electrode embedded in the membrane (multiple metal layers used as sensing electrodes, Fig. 4, para. [0062]).

Regarding claim 8, Liu teaches wherein a diameter of the pore and a diameter of the charged analyte is in the range of 5 nm - 50 nm, para. [0038], biomolecules and pores less than around 10 nm, para. [0003] which overlaps with applicant’s claims range wherein each at most 10 nanometers. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05. Therefore, it would have been obvious to one ordinary skill in the art to modify diameter of the pore and a diameter of the charged analyte of Liu to be at most nanometers with a reasonable expectation of success of translocating the charged analyte in the nanopore. 


Regarding claim 9, Modified Liu teaches the strength of the electric field is at least 105 Volts per meter which is sufficient field to suppress electrical charge shielding within the pore (Liu, para. [0062], with the suppressed screening effect, electrical field is introduced in the transverse planes so that, with the suppressed screening effect, the charged biomolecules can be electrically steered closer to the surface of the sensing electrode for improved signals). 

Regarding claim 11, Liu teaches wherein the at least one charged analyte is a nucleic acid molecule (DNA molecules, para. [0059]).

Regarding claim 12, Liu teaches the electric field generates a non-equilibrium transport condition with respect to the electrolyte (electrodes create the electric field causing flow and therefore non-equilibrium transport, paras. [0007]-[0008], [0043]-[0044]).


Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0327874) in view of Davis et al. (US 2014/0034497).

Regarding claim 13, Liu teaches a system for detecting a charged analyte (system involving the enhanced detection of charges of biomolecules traversing a channel situated adjacent a sense electrode and between biasing electrodes, abstract, para. [0007], Fig. 4), comprising: 
a fluidic chamber comprising electrically opposing portions and a membrane between the electrically opposing portions (biosensor 400 with reservoirs 412, Fig. 4, para. [0037], bias electrodes as part of the multi-electrode configuration at opposite ends of the channel 410, para. [0007], [0037], substrate 415 as membrane, para. [0037], [0049]), wherein the membrane comprises a pore suitable for (i) flow of an electrolyte between the electrically opposing portions of the fluidic chamber and (ii) flow of at least one charged analyte tethered in proximity to the pore into the pore (electrolyte solution to fill the reservoirs and channels and therefore are both in contact and have electrolyte, para. [0031], nanopore channel 410 runs along side the buried electrodes and therefore electrically between them, paras. [0007], [0037], [0038], Fig. 4); 
a first circuit configured to apply an electric field capable of directing the electrolyte through the pore and directing the at least one charged analyte into the pore (analyte being subject to the applied voltage via the biasing electrodes, paras. [0031], [0038], [0023]), and 
a second circuit configured to measure a signal indicative of a charge or change in charge of the at least one charged analyte upon the at least one charged analyte being directed into the pore (sense electrodes, Fig. 4, paras. [0023] and [0030]);
The limitation “wherein the electric field has a strength of at least 105 volts meter and wherein the membrane and a wall of the pore are surrounded by an electrical double layer (EDL), and wherein the electric field having the strength of at least 105 Volts per meter de- screens the EDL” are recitations of intended use/functional recitation. An intended use/functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Liu is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. It is the examiner’s position that Modified Liu teaches wherein the membrane and a wall of the pore are surrounded by an electrical double layer (EDL) since an EDL would be inherently present. Liu teaches the membrane and wall of the pore are surrounded by electrolyte. The electrical double layer consists of the accumulation of species at the interface of a material with a liquid solution. A diffuse layer of the EDL can be characterized by the Debye length. Liu teaches an electrolyte solution is introduced to fill the channel via (delivery) reservoir 112a and fluidic interface 114a, a voltage bias circuit controls the biasing electrodes 124a-b (placed in the solutions in each of the reservoirs), and the analytes are introduced in one of the chambers and are subjected to an electric field ensuing from the voltage being applied between (or across) the two biasing electrodes. The biomolecules travel across the channel to the other side of the channel by electrophoresis (para. [0023]). Liu teaches When an electrical bias is applied to introduce electro-diffusion flow, the screening behavior is qualitatively different: the potential change becomes long-range and appreciable (.about. mV range) even inside the dielectric membrane (para. [0047]). 
Modified Liu teaches wherein the electric field de-screens the EDL since Liu teaches when an electrical bias is applied to introduce electro-diffusion flow, the screening behavior is qualitatively different: the potential change becomes long-range and appreciable (.about. mV range) even inside the dielectric membrane. Such a dramatic suppression of the electrostatic screening is attributed to the current flow in the radial direction (para. [0047]).
Liu teaches wherein the membrane is a solid state membrane (dielectric membrane, para. [0047], using a foundry CMOS technology for the membrane substrate, the pore can be formed through a complex stack of metal and dielectric layers, para. [0049]), 
Liu fails to teach the at least one charged analyte tethered in proximity to the pore and the at least one charged analyte is tethered via the covalent bond to an exterior surface of the solid state membrane(claim 1) or the at least one charged analyte is tethered concurrently with directing the at least one charged analyte into the pore (claim 4). However, Davis teaches systems and methods for sequencing nucleic acid molecules (abstract) using a nanopore in solid state or biological membranes (para. [0080]) wherein the at least one charge analyte is tethered in proximity to the pore via a covalent bond and the at least one analyte is tethered via the covalent bond to an exterior surface of the solid state membrane (the nucleic acid molecule 502 is anchored directly to the membrane. The membrane can be modified or derivatized to form covalent or non-covalent bonds with the nucleic acid molecule, para. [0170], Fig. 5) and the at least one charged target is tethered concurrently with the pulling of the at least one charged analyte into the pore (Fig. 5, paras. [0220]-[0222], [0017]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method and system of Liu to include where at least one charged analyte tethered in proximity to the pore and the at least one charged analyte is tethered via the covalent bond to an exterior surface of the solid state membrane(claim 1) or the at least one charged analyte is tethered concurrently with directing the at least one charged analyte into the pore as taught by Davis with a reasonable expection of success of preventing the nucleic acid molecule from threading completely through the nanopore and thereby increasing the incidence of capture events (Davis, para. [0017]). 


Regarding claim 14, Modified Liu teaches the electrically opposing portions include a first portion and a second portion separated by the membrane, and wherein the electrically opposing portions of the fluidic chamber are configured to interact with the at least one charged analyte to tether the at least one charged analyte in proximity to the pore (Liu, Fig. 4, para. [0037], [0049], showing reservoirs 412 and substrate 415, Davis, the nucleic acid molecule 502 is anchored directly to the membrane. The membrane can be modified or derivatized to form covalent or non-covalent bonds with the nucleic acid molecule, para. [0170], [0017], Fig. 5)).

Regarding claim 15, Liu teaches wherein the second electrode comprises a sensing electrode for measuring the signal (sense electrodes, Fig. 4, paras. [0023] and [0030]). The limitation “wherein the sensing electrode is located at a distance of at least 2-times a Debye length associated with the at least one charged analyte” is a limitation with respect to an article worked upon (the at least one charged analyte). The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.

Regarding claim 16, Liu teaches wherein a diameter of the pore and a diameter of the charged analyte is in the range of 5 nm - 50 nm, para. [0038], biomolecules and pores less than around 10 nm, para. [0003] which overlaps with applicant’s claims range wherein each at most 10 nanometers. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05. Therefore, it would have been obvious to one ordinary skill in the art to modify diameter of the pore and a diameter of the charged analyte of Liu to be at most nanometers with a reasonable expectation of success of translocating the charged analyte in the nanopore. 

Regarding claim 17, the limitation “wherein the electric field has the strength sufficient to suppress electrical-charge shielding within the pore”  is recitation of intended use. An intended use/functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Liu is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Additionally, Liu teaches at para [0062] with the suppressed screening effect, electrical field is introduced in the transverse planes so that, with the suppressed screening effect, the charged biomolecules can be electrically steered closer to the surface of the sensing electrode for improved signals.

Regarding claim 18, Liu wherein the second circuit comprises an electrode embedded in the membrane in proximity to the pore (multiple metal layers used as sensing electrodes, Fig. 4, para. [0062]).

Regarding claim 19, Liu further comprising an amplifier capable of amplifying the signal, wherein the amplifier is within 5000 µm from the pore (para. [0056], area occupied is less than 5000 microns and amplifier is integrated).

Regarding claim 20, Liu wherein the pore is formed in the solid state membrane (Fig. 4, nanopore channel 410 shown in membrane, para. [0049]).

Response to Arguments
In the arguments presented on page 6 of the amendment, the applicant argues that nowhere does the Office Action point to any teaching or suggestion in the prior art that the membrane and a wall of the pore are surrounded by an EDL and wherein the electric field having the strength of at least 105  volts per meter de-screens the EDL. 
Examiner respectfully disagrees. With respect to claims 1-9 and 11-12, which are drawn to method claims, It is the examiner’s position that Modified Liu teaches wherein the membrane and a wall of the pore are surrounded by an electrical double layer (EDL) since an EDL would be inherently present. Liu teaches the membrane and wall of the pore are surrounded by electrolyte. The electrical double layer consists of the accumulation of species at the interface of a material with a liquid solution. A diffuse layer of the EDL can be characterized by the Debye length. Liu teaches an electrolyte solution is introduced to fill the channel via (delivery) reservoir 112a and fluidic interface 114a, a voltage bias circuit controls the biasing electrodes 124a-b (placed in the solutions in each of the reservoirs), and the analytes are introduced in one of the chambers and are subjected to an electric field ensuing from the voltage being applied between (or across) the two biasing electrodes. The biomolecules travel across the channel to the other side of the channel by electrophoresis (para. [0023]). Liu teaches When an electrical bias is applied to introduce electro-diffusion flow, the screening behavior is qualitatively different: the potential change becomes long-range and appreciable (.about. mV range) even inside the dielectric membrane (para. [0047]). 
Modified Liu teaches wherein the electric field de-screens the EDL since Liu teaches when an electrical bias is applied to introduce electro-diffusion flow, the screening behavior is qualitatively different: the potential change becomes long-range and appreciable (.about. mV range) even inside the dielectric membrane. Such a dramatic suppression of the electrostatic screening is attributed to the current flow in the radial direction (para. [0047]).
With respect to claims 13-20, which are drawn to the apparatus, such limitations are recitations with respect to intended use/functional recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Prior art Liu is identical is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim and additionally, meets the recitations as explained supra. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699